AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
        UNITED STATES OF AMERICA                                        Judgment in a Criminal Case
                   v.                                                   (For Revocation of Probation or Supervised Release)


                 HAROLD S. HALE                                         Case No.           4:05CR40005-001
                                                                        USM No.            02678-078
                                                                                                Jeffrey S. Harrelson
                                                                                                  Defendant’s Attorney
THE DEFENDANT:
    admitted guilt to violation of condition(s)        Standard Conditions listed below.
    was found in violation of condition(s) count(s)                                  after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                              Violation Ended

Two                          Standard Condition 2: Shall report to the probation officer in a manner          January 9, 2018
                             and frequency directed by the court or probation officer

Three                        Standard Condition 6: Shall notify the probation officer at least 10 days        December 15, 2017
                             prior to any change in residence.

Four                         Standard Condition 7: Shall not use any controlled substances.                   September 25, 2017

       The defendant is sentenced as provided in pages 2 through             2       of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has not violated condition(s)                             and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 4746                                                October 4, 2018
                                                                                             Date of Imposition of Judgment
Defendant’s Year of Birth:         1968
                                                                                                /s/ Susan O. Hickey
City and State of Defendant’s Residence:                                                           Signature of Judge
                   Texarkana, Texas
                                                                                 Honorable Susan O. Hickey, U.S. District Judge
                                                                                                Name and Title of Judge


                                                                                                   October 5, 2018
                                                                                                          Date
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                 Judgment — Page   2       of   2
DEFENDANT:                HAROLD S. HALE
CASE NUMBER:              4:05CR40005-001


                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
Fourteen (14) months, with credit for time served in federal custody; no term of supervised release to follow.




        The court makes the following recommendations to the Bureau of Prisons:
        Confinement at FCI El Reno. The defendant be a candidate for any drug treatment program he may qualify for and wishes to
        participate in while incarcerated.



        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
              at                                      a.m.           p.m.       on                                     .
              as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              before 2 p.m. on                                              .
              as notified by the United States Marshal.
              as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                        to

at                                                 with a certified copy of this judgment.




                                                                                             UNITED STATES MARSHAL


                                                                            By
                                                                                           DEPUTY UNITED STATES MARSHAL
